Parker-SM v. State
















IN THE
TENTH COURT OF APPEALS
 

No. 10-97-299-CR

     JESUS JOSE FLORES,
                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                              Appellee
 
 
From the 66th District Court
Hill County, Texas
Trial Court # 29,281
                                                                                                                 

MEMORANDUM OPINION
                                                                                                                 

      On September 11, 1991, the appellant, Jesus Jose Flores, pled guilty to the felony offense of
forgery by passing, and the trial court assessed punishment at ten years’ incarceration in the
Institutional Division of the Texas Department of Criminal Justice, probated for ten years.  On
November 12, 1997, the trial court found that Flores had violated the terms and conditions of his
probated sentence and revoked his probation, reducing his punishment to seven years’
imprisonment in TDCJ-ID.  Flores perfected an appeal from the trial court’s judgment.   
      Flores has now filed a motion to dismiss his appeal.  In relevant portion, Rule 42.2 of the
Texas Rules of Appellate Procedure states:
(a) At any time before the appellate court’s decision, the appellate court may
dismiss the appeal if the appellant withdraws his or her notice of appeal.  The
appellant and his or her attorney must sign the written withdrawal and file it in
duplicate with the appellate clerk, who must immediately send the duplicate copy
to the trial court clerk.
 
Tex. R. App. P. 42.2(a).
      We have not issued a decision in this appeal.  The motion is signed by both Flores and his
attorney.  Thus, the motion meets the requirements of the rules and is granted.
      Flores’ appeal is dismissed.
                                                                               PER CURIAM
 
Before Chief Justice Davis,
      Justice Cummings, and
      Justice Vance
Dismissed on appellant's motion
Opinion delivered and filed January 21, 1998
Do not publish